UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1300


JOHNNY RODNEY BROWN,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:14-cv-04566-TMC)


Submitted:   October 31, 2016             Decided:   November 10, 2016


Before AGEE and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dana W. Duncan, DUNCAN DISABILITY LAW, S.C., Nekoosa, Wisconsin,
for Appellant. Nora Koch, Acting Regional Chief Counsel, Taryn
Jasner, Supervisory Attorney, Patricia M. Smith, Assistant
Regional Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania; Beth Drake, Acting United States Attorney, Barbara
Bowens, Chief, Civil Division, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johnny    Rodney        Brown       appeals        the    district      court’s       order

accepting     the      magistrate          judge’s       recommendation        and    upholding

the Commissioner’s denial of Brown’s applications for disability

benefits and supplemental security income.                               Our review of the

Commissioner’s         determination           is      limited    to     evaluating        whether

the    correct      law     was       applied       and       whether    the     findings     are

supported by substantial evidence.                            Mascio v. Colvin, 780 F.3d

632,    634     (4th      Cir.       2015).            “Substantial      evidence      is     such

relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.”                     Johnson v. Barnhart, 434 F.3d 650,

653 (4th Cir. 2005) (internal quotation marks omitted).                                     We do

not    reweigh      evidence          or    make       credibility       determinations        in

evaluating       whether         a    decision          is     supported    by     substantial

evidence; “[w]here conflicting evidence allows reasonable minds

to differ as to whether a claimant is disabled,” we defer to the

Commissioner’s          decision.               Id.          (internal     quotation         marks

omitted).

       Against      this    framework,          we      have    thoroughly       reviewed      the

parties’      briefs,       the       administrative            record,     and      the     joint

appendix, and we discern no reversible error.                               Accordingly, we

affirm the district court’s judgment.                            Brown v. Comm’r of Soc.

Sec. Admin., No. 8:14-cv-04566-TMC (D.S.C. Feb. 16, 2016).                                     We

dispense      with      oral         argument       because       the     facts      and    legal

                                                   2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3